Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 1, 2022

                                      No. 04-22-00033-CV

                                        Frederick BEEBE,
                                            Appellant

                                                 v.

               CITY OF SAN ANTONIO, by and through its agent, CPS Energy,
                                    Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI19603
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

        The trial court signed a final judgment on October 19, 2021. A motion for new trial, if
any, was due to be filed on or before November 18, 2021. See TEX. R. CIV. P. 329b(a).
Appellant filed a motion for new trial on November 19, 2021. Because appellant did not file a
timely motion for new trial, motion to modify the judgment, motion for reinstatement, or request
for findings of fact and conclusions of law, the notice of appeal was due to be filed on November
18, 2021. See TEX. R. APP. P. 26.1. A motion for extension of time to file the notice of appeal
was due on December 3, 2021, within fifteen days after the deadline. See TEX. R. APP. P. 26.3.
Appellant did not file the notice of appeal until January 13, 2022. Appellant also filed a motion
for extension of time on January 13, 2022.
        An appellate court may extend the time to file the notice of appeal if, within 15 days after
the deadline for filing the notice of appeal, the party (i) files the notice of appeal in the trial
court, and (ii) files a motion for extension in compliance with Rule 10.5(b) in the appellate court.
TEX. R. APP. P. 26.3. “[O]nce the period for granting a motion for extension of time under Rule
[26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.” Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
       Because it appears appellant’s notice of appeal was filed untimely, we order appellant to
show cause in writing within fifteen (15) days from the date of this order stating why this appeal
should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended pending
our determination of whether we have jurisdiction over this appeal.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court